Exhibit Clean Diesel Technologies, Inc. A Delaware Corporation BY-LAWS As Amended Through November 6, 2008 ARTICLE I OFFICES Section 1.1.Registered Office.The Corporation's registered office shall be in the City of Wilmington, County of New Castle, State of Delaware. Section 1.2.Other Offices.The Corporation may also have officesat such other places within or without the State of Delaware as the Board of Directors shall determine. ARTICLE II STOCKHOLDERS Section 2.1.Place of Meeting.Meetings of stockholders may be held at such places within or without the State of Delaware as the Board of Directors shall determine. Section 2.2.Annual and Special Meetings.Annual meetings of stockholders shall be held at dates, times, and places fixed by the Board of Directors and stated in the notice of meeting to elect Directors and to transact such other business as may properly come before the meeting; provided, however, that the date of each annual meeting shall be within thirteen months subsequent to the date of the Corporation’s last annual meeting of stockholders. Special meetings of stockholders for any proper purpose or purposes, including the election of Directors, may be called at any time by the Board of Directors, the Chairman of the Board or the Chief Executive at such date, time and place as the Board of Directors shall determine. If requested in writing by the holders of not less than 25% of the aggregate of the Corporation's then outstanding capital stock specifying the purpose or purposes of the meeting and delivered to the Chairman of the Board, the Chief Executive Officer or the Secretary, special meetings of stockholders shall be called by the Chairman of the Board, the Chief Executive Officer or the Secretary. Only such business as is specified in the notice of any special meeting of the stockholders shall come before a special meeting. If a special meeting is properly called by the stockholders, the Board of Directors shall determine the time and place of such special meeting, which shall be held not less than thirty-five (35) and not more than one hundred twenty (120) days after the date of receipt of the request. For a special meeting to be properly called by the stockholders, the request in writing for such special meeting shall be adequate as provided in Section 2.12 below. Section Stockholders List.The Secretary of the Corporation shall, or shall cause the Corporation's Transfer Agent to prepare, at least ten (10) days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting.Such list shall be arranged in alphabetical order and shall show each stockholder's address and the number of shares registered in such stockholder's name.Such list shall be open to examination by any stockholder for any purpose germane to the meeting during ordinary business hours for a period of at least ten (10) days prior to the meeting at the principal place of business of the Corporation.If the meeting is to be held at a place or specific location, then the list shall be produced and kept at the time and place or specific location of the meeting during the whole time thereof and may be inspected by any stockholder who is present. - 1 - Section 2.4.Notice.Except as otherwise provided by law, written notice which shall state the place, if any, date and time of the meeting (and, in the case of a special meeting, the purpose thereof) shall be given to each stockholder entitled to vote at such meeting not less than ten (10) days and not more than (60) days before the date on which the meeting is to be held. Section 2.5.Organization.The Chairman of the Board, if there shall be an incumbent Chairman of the Board, or, otherwise the person designated by the Board of Directors (or, in the absence of such designation, the highest ranking officer of the Corporation who is present at the meeting) shall call to order meetings of stockholders and shall act as chairman of such meetings.The Secretary of the Corporation shall act as secretary of meetings of stockholders.If the Secretary of the Corporation is absent from the meeting, the secretary of the meeting shall be such person as the chairman of the meeting shall appoint. Section 2.6.Inspectors of Election. In advance of any meeting of stockholders, the Chairman of the Board, the Chief Executive Officer, the Secretary or the chairman of the meeting, shall appoint one (1) or more inspectors of election, who may be employed by the Corporation and who, after taking and signing an oath to act as such according to law, shall act at the meeting and make a written report thereof. Section 2.7.Conduct of Business.The chairman of any meeting of stockholders shall determine the order of business and the procedures to be followed at the meeting, including regulation of the manner of voting and of the conduct of discussion.The chairman or secretary of the meeting shall announce at the meeting the date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote. Section 2.8.Quorum.At any meeting of stockholders, the holders of record (present in person or by proxy) of one-third of the shares of capital stock entitled to vote at the meeting shall constitute a quorum for the transaction of business, except as otherwise required by law.In the absence of a quorum, the chairman or secretary of the meeting may adjourn the meeting in the manner provided in Section 2.9 hereof until a quorum is present. Section 2.9.Adjournment.Any meeting of stockholders, annual or special, may be adjourned from time to time to reconvene at the same place or another place.A determination in accordance with Article V hereof of stockholders of record with respect to a meeting of stockholders shall apply to any adjournment of such meeting; provided, however, that the Board of Directors shall have authority to fix a new record date for the adjourned meeting.Notice need not be given of any such adjourned meeting if the date, time, and place thereof are announced at the meeting at which the adjournment is taken; provided, however, that if the adjournment is for more than thirty (30) days or if a new record date is fixed for the adjourned meeting, written notice of the date, time, and place of the adjourned meeting shall be given to each stockholder of record entitled to vote at the adjourned meeting.At the adjourned meeting, any business may be transacted which might have been transacted at the original meeting. - 2 - Section 2.10.Proxies and Voting.At any meeting of stockholders, each stockholder entitled to vote may vote in person or by proxy.Each stockholder shall have one vote for each share of capital stock entitled to vote which is registered in his or her name on the record date for the meeting, except as otherwise provided in these By-Laws or as otherwise required by law.All voting by stockholders, except on the election of Directors and except as otherwise required by law, may be by voice vote; provided, however, that upon demand therefor by a stockholder (or by his proxy) entitled to vote, a stock vote shall be taken.Each stock vote shall be taken by written ballots, each of which shall state the name of the stockholder (or proxy) voting.Each vote taken by ballots shall be counted by an inspector or inspectors appointed by the chairman of the meeting.Elections of Directors shall be determined by a plurality of the votes cast; except as otherwise required by law, all other matters shall be determined by a majority of votes cast. Section Consent of Stockholders in Lieu of Meeting.Nothing contained in these By-Laws shall be deemed to restrict the power of the stockholders to take any action by means of a consent or consents in writing according to applicable law. Section Proper Business; Stockholder Proposals; Notice Requirements; Nomination of Directors for Election.At an annual meeting of the stockholders, only such business shall be conducted as shall have been properly brought before the meeting. To be properly brought before the meeting, business must be (i) specified in the notice of the meeting given by or at the direction of the Board of Directors, (ii) properly brought before the meeting by or at the direction of the Board of Directors, or (iii) otherwise properly brought before the meeting by a stockholder of the Corporation who gives timely and adequate written notice to the Secretary of the Corporation of such business such stockholder intends to bring before the meeting, was a stockholder of record at the time such stockholder gives such notice and who is entitled to vote at the meeting. To be timely, such notice must be received by the Secretary not earlier than one hundred fifty (150) and not later than ninety (90) days before the first anniversary of the annual meeting in the preceding year. To be adequate, such notice shall set forth as to each matter the stockholder proposes to bring before the meeting (i) a brief description of the business desired to be brought before the meeting which business shall be a proper matter forstockholder action under the Delaware General Corporation Law, (ii) the reasons for conducting such business at the meeting, (iii) any material interest in such business of the stockholder of record and the beneficial owners, if any, on whose behalf the proposal is made, (iv) the name and address of the stockholder of record and such beneficial stockholders, if any, (v) the class and number of shares owned by the stockholder of record and such beneficial owners, (vi) a representation by such stockholder of record that such stockholder intends to appear at the meeting in person or by proxy to bring the business before the meeting,and (vii) if such business includes a proposal to amend the Certificate of corporation or the By-Laws of the
